Citation Nr: 1705229	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as bridge placement due to chronic periodontal disease, for compensation purposes. 

2.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1983 to January 1993. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO), which denied the benefits sought on appeal. 

In October 2016, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

Additional relevant evidence has been associated with the claims file since the issuance of the most recent July 2015 supplemental statement of the case (SSOC). However, during the October 2016 Board hearing the Veteran provided a waiver of RO initial consideration of additional evidence, which includes VA treatment records.  38 C.F.R. § 20.1304 (2016).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302 (1993)(a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment); see also October 2016 Board hearing transcript, page 6.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issue of entitlement to increased rating for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental disorder, claimed as bridge placement due to chronic periodontal disease, for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present appeal, the Veteran was provided with a content complying notification letter in September 2009.

The Veteran's complete service treatment and dental records are on file, as are all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Although the Veteran was not afforded a VA dental examination in connection with his claim, the Board finds that one is not necessary, given the basis for the denial below.  38 C.F.R. § 3.159(c)(4) (2016). 
For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

2.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2014); 38 C.F.R. §§ 3.381(a), 17.161 (2016).  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for bridge placement due to chronic periodontal disease for outpatient treatment purposes has been referred to the AOJ for initial adjudication. 

The dental and oral conditions which may be service connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2016).
In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Initially, the Board notes that the Veteran filed a claim for service connection for bridge placement due to chronic periodontal disease.  He correctly notes that his service treatment records reflect treatment for periodontal disease, to include replacement of missing teeth with bridge for teeth number 2, 4, 5, 6 to 9, 29 to 31 and 18 to 20, and that the post-service VA treatment records show he has permanent upper bridge and partial lower bridge.  

In addition, the Veteran testified that he has received post-service private dental treatment for chronic periodontal disease, to include replacement of the original bridges.  See October 2016 Board hearing transcript, pages 7 and 8. 

Despite this evidence, applicable regulations specifically provide that periodontal disease is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Under these circumstances, the Board can find no basis upon which to award service connection for periodontal disease for VA compensation purposes.

The Board has considered the Veteran's assertion that he suffered a dental trauma in service when he was hit in the face with a basketball, which resulted in a loose tooth that was eventually extracted.  See October 2016 Board hearing transcript, page 4.  Regardless of the Veteran's assertions of in-service dental trauma, his service dental records only reflect that he had treatment for replaceable missing teeth with bridge.  The Veteran has not asserted that he has nonreplaceable teeth as result of his period of service. 

The applicable legal criteria provide that replaceable missing teeth (i.e. with a bridge or denture) is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Moreover, 38 C.F.R. § 4.150, Diagnostic Code 9913, also specifically provides that loss of teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis.   

In summary, the Board finds no basis for compensation for the Veteran's bridge placement due to chronic periodontal disease.  Periodontal disease is not a disabling condition and may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381.  The record contains no indication that the Veteran has been diagnosed as having any other compensable dental disability.  As the Veteran's bridge placement due to chronic periodontal disease is not a disabling condition for which service connection may be granted for compensation purposes, and because no other compensable dental condition was shown during or after service, the preponderance of the evidence is against the compensation aspect of the Veteran's dental claim.


ORDER

Entitlement to service connection for a dental disorder, claimed as bridge placement due to chronic periodontal disease, for VA compensation purposes is denied.


REMAND

The Veteran seeks entitlement to an increased rating for lumbar spine disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

The Veteran was most recently afforded a VA spine examination in June 2015; however, he asserts that the VA examiner did not accurately record his lumbar spine complaints and symptoms, and he believes that his lumbar spine disability has worsened since that VA examination.  See July 2015 statement in support of the case, and October 2016 Board hearing transcript, pages 8 to 10.  Given the Veteran's assertions, the Board finds that a remand is needed to afford him with a new VA examination to evaluate the severity of his lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in identifying and obtaining outstanding records of pertinent treatment for his lumbar spine disability. 

2. Update the claims folder with the Veteran's VA treatment records dated since October 2016. 

3. Thereafter, arrange for the Veteran to undergo a VA spine examination with the appropriate specialist to ascertain the current severity of his lumbar spine disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  

Based on review of the record and examination of the Veteran the examiner should describe all symptoms and impairment of the lumbar spine disability in detail.  Tests or studies must include range of motion studies, with notation of any further limitations due to pain, use, weakness, flare-ups, and any other such factors.  The nature and severity of any neurological symptoms should be noted.  If disc disease related to the lumbar spine disability is identified, it should be established whether there were any related incapacitating episodes, i.e., bedrest prescribed by a physician (and if so their frequency, duration and severity).  The examiner must include rationale with all opinions.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


